BRIDGES, J.,
for the court.
¶ 1. John Joseph Dedeaux, Sr. pled guilty to a charge of receiving stolen property on November 13, 1990, and was sentenced to five years in the custody of the Mississippi Department of Corrections (MDOC). Dedeaux filed a motion for post-conviction relief (PCR) which was dismissed by an order entered September 22, 1992. Dedeaux filed a second motion for post-conviction relief on May 1, 1998, which the court returned for failure to meet the statutory requirements for PCR pleadings. Dedeaux then filed yet another motion for post-conviction relief on August 10, 1998, seeking relief from his plea and sentence of November 13,1990.
¶ 2. The Circuit Court of Hancock County denied Dedeaux’s motion as time-barred, and as a successive writ. Dedeaux appeals.
STATEMENT OF THE ISSUE
DID THE CIRCUIT COURT OF HANCOCK COUNTY PROPERLY DENY DEDEAUX’S MOTION FOR POST CONVICTION RELIEF?
ANALYSIS
¶ 3. A motion for post-conviction relief shall be made within three years of entry of judgment. Miss. Code Ann. § 99-39-5(2) (Rev.2000). Dedeaux properly filed his motion for post-conviction relief within two years of his guilty plea, and the court dismissed his motion. Dedeaux did not appeal. However, Dedeaux did file a second and third motion for post-conviction relief nearly eight years after he pled guilty. Consequently, Dedeaux’s motion does not fall within the statute of limitations, and this Court affirms the judgment of the circuit court.
¶ 4. Further, Dedeaux’s second and third motions for post-conviction relief are barred as successive writs. “The dismissal or denial of an application under this section is a final judgment and shall be a bar to a second or successive application under this chapter.” Miss.Code Ann. § 99-39-27(9) (Rev.2000). Dedeaux could have pursued an appeal of the court’s dimissal of his original PCR, but did not. As this was the sole remedy available to him, De-deaux’s current PCR was properly denied.
¶ 5. For the foregoing reasons, we affirm the judgment of the Hancock County Circuit Court.
¶ 6. THE JUDGMENT OF THE CIRCUIT COURT OF HANCOCK COUNTY *714DENYING THE MOTION FOR POST-CONVICTION RELIEF IS AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO HANCOCK COUNTY.
McMILLIN, C.J., KING AND SOUTHWICK, P.JJ., THOMAS, LEE, IRVING, MYERS, CHANDLER AND BRANTLEY, JJ., CONCUR.